COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


  Texas Health and Human Services F/K/A          §               No. 08-22-00080-CV
  Texas Department of Aging and Disability
  Services A/K/A El Paso State Supported         §                  Appeal from the
  Living Center,
                                                 §                448th District Court
                        Appellant,
                                                 §             of El Paso County, Texas
  v.
                                                 §               (TC# 2018DCV3036)
  Martha Garcia.,
                                                 §
                         Appellee.
                                             §
                                           ORDER

       Appellant has filed a second agreed motion for abatement. The Court finds good cause to

grant this abatement. Therefore, we ORDER this appeal to be abated until September 17, 2022.

The appellate timetable will be suspended during the abatement. The parties are directed to notify

the Court whether the dispute has been resolved and to file the motion necessary to dispose of

the appeal. See TEX.R.APP.P. 42.1(a)(1), (2). If the parties are unsuccessful in resolving the

appeal by agreement, the appeal will be reinstated and the record will be due 20 days from the

date of the reinstatement order.

       IT IS SO ORDERED this 26th day of August, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.